DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 8-16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 1247642 to Clark et al. (“Clark”) in view of US 1281531 to Dietrich (“Dietrich”).
-From Claim 1: Clark discloses a mechanical connection device for connecting two components 11, 24 comprising:
two tenons 20, 21 each extending from an opposite face of an interposed plate 18,
each tenon having two appendages (i.e., either end of pin 22) forming coupling arms,
each appendage being positioned on either side of their respective tenon, the appendages of one tenon being positioned in a different longitudinal direction than the appendages of the other tenon (Col. 2, l. 6).
However, Clark does not disclose each of the appendages having a locking device for locking the tenons; rather, the appendages are riveted over (Col. 2, l. 9).  Dietrich teaches the use of a locking device for locking an appendage (i.e., nut 19 engaging with appendage 12) with respect to a tenon 8 through which it extends.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Clark by adding a locking device as taught by Dietrich in order to make the connection optionally disassembled. 
-From Claim 2: Clark discloses wherein the appendages of one tenon lie in longitudinal directions that form an approximately 90 degrees angle to the appendages of the other tenon (Col. 2, l. 6).
-From Claim 3: Clark does not explicitly disclose wherein the interposed plate comprises a resilient part.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the interposed plate 18 of a resilient material, since (A) Clark does state that the connection is intended to be “flexibly [] connected”; and (B) it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
-From Claim 8: Clark discloses a fastening system comprising a mechanical connection device according to claim 1, comprising:
two end fittings 11, 24 each having a slot (into which 20 and 21 fit) in which each of the tenons of the device is able to be fitted through the respective slot, each appendage 22 protruding out of the slot on either side thereof, and
wherein the slot of one end fitting being positioned in a different longitudinal direction than the slot of the other end fitting (Col. 2, l. 6).
-From Claim 9: Clark discloses wherein the slot is formed by a cavity between two blocks (see exemplary “block” in figure below) projecting from the end fitting.

    PNG
    media_image1.png
    340
    401
    media_image1.png
    Greyscale

Reproduced from Clark (Examiner Annotated)
-From Claim 10: Dietrich teaches where each block 8 has a lateral face against which a washer 4 bears, the lateral face having at least partially striations with a shape corresponding to that of the washer.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Clark by adding the lateral face and serrated washer as taught by Dietrich in order to provide frictional resistance to the locking device becoming released unintentionally.
-From Claim 11: Clark discloses wherein each appendage lies in a direction perpendicular to the lateral faces of the blocks from which it protrudes (Col. 2, l. 6).
-From Claim 12: Dietrich teaches wherein a nut 19 is provided for each appendage in order to lock the washer 4 to a lateral face of the corresponding block.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Clark by adding the nut and serrated washer/lateral face as taught by Dietrich in order to provide frictional resistance to the locking device becoming released unintentionally.
-From Claim 13: Clark discloses an assembly of two components 11, 24, comprising: a fastening system according to claim 8, wherein the orientation of the slot alternates from one end fitting to the second end fitting (Col. 6, l. 2).
-From Claim 14: Clark discloses a method for fastening two components together using the fastening system according to claim 8, comprising:
- positioning a tenon 20 in an end fitting 11 or vice versa;
- positioning the other tenon 21 in the other end fitting 24 or vice versa;
- fastening the end fittings to the corresponding components, the end fitting
being able to be fastened before or after the tenon has been positioned.
However, Clark does not disclose: locking the tenons to the end fittings with the aid of the locking device; rather, the appendages are riveted over (Col. 2, l. 9).  Dietrich teaches the use of a locking device for locking an appendage (i.e., nut 19 engaging with appendage 12) with respect to a tenon 8 through which it extends.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Clark by adding a locking device as taught by Dietrich in order to make the connection optionally disassembled. 
-From Claim 15: Clark does not disclose wherein the interposed plate comprises a two separable parts, and further comprising assembling the two separable parts together.  However it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the interposed plate separable into two parts, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179.
-From Claim 16: Clark discloses a connector for connecting two components, comprising:
a first tenon 20;
a second tenon 21 attached to the first tenon;
the first tenon having a first rod and a second rod (i.e., either end of pin 22) extending opposite the first rod, and the second tenon having a first rod and a second rod (i.e., either end of the other pin 22)extending opposite the first rod.
However, Clark does not disclose a locking device for attaching the first and the second tenons to first and second components, respectively; rather, the appendages are riveted over (Col. 2, l. 9).  Dietrich teaches the use of a locking device for locking an appendage (i.e., nut 19 engaging with appendage 12) with respect to a tenon 8 through which it extends.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Clark by adding a locking device as taught by Dietrich in order to make the connection optionally disassembled.
-From Claim 18: Clark discloses wherein the first and second rods of the first appendage extend in a plane substantially perpendicular to a plane of the first and second rods of the second appendage (Col. 2, l. 6).
-From Claim 19: Clark discloses a first end fitting having a pair of blocks (see annotated figure above) forming a first slot therebetween, a second end fitting having a pair of blocks forming a second slot therebetween, wherein the first tenon is configured to be disposed within the first slot and the second tenon is configured to be disposed within the second slot.
-From Claim 20: Dietrich teaches wherein each of the first and second rods of the first and second appendages comprises a threaded end 16, 17 configured to receive a washer 4 and a nut 19 to secure the appendages to the corresponding block.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Clark by adding the nut and serrated washer/lateral face as taught by Dietrich in order to provide frictional resistance to the locking device becoming released unintentionally.

Allowable Subject Matter
Claims 4-7 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
-From Claim 4: the prior art is lacking a teaching, suggestion, or motivation to modify element 18 so as to comprise a pair of rigid parts wherein a resilient part is sandwiched between the two rigid parts.
-From Claim 17: the prior art is lacking a teaching, suggestion, or motivation to modify Clark so as to include  an interposed plate having a first plate, a second plate, and a resilient member disposed between the first and second plates, and wherein the first tenon is attached to an outer face of the first plate and the second tenon is attached to an outer face of the second plate.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, as the cited references include structure similar to that of the presently claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J WILEY whose telephone number is (571)270-7324. The examiner can normally be reached Mon-Fri, 9am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 5712705281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL J WILEY/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        6/16/2022